Citation Nr: 1026051	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-38 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
to include on a secondary basis.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected osteochondroma of the right distal femur 
(right knee disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her father



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 2002 to January 2003.  

This case was remanded in April 2009 by the Board of Veterans' 
Appeals (Board) to the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas (RO) for additional development, 
to include an orthopedic examination.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in January 2009, 
and a transcript of the hearing is of record.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As indicated in the prior Board remand, a VA examination and 
medical opinion addressing the medical relationship, if any, 
between any current left knee disability and either service or 
service-connected right knee disability is desirable in order to 
resolve the claim for service connection, as is an examination of 
the right knee to determine the current severity of the Veteran's 
service-connected right knee.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

As noted above, this case was remanded in April 2009 to the 
RO/AMC for a bilateral knee evaluation and nexus opinion.  The 
Veteran was sent a letter by VA on December 30, 2009 in which it 
was noted that the VA medical facility nearest her had been asked 
to schedule her for an examination in connection with her claims.  
She was told that he would be notified of the date, time, and 
place of the examination.  

Of record is a computer printout indicating that the Veteran 
failed to appear for her VA examination scheduled on February 1, 
2010.  Although the computer printout notes that, if the 
examination was cancelled, the letter sent to the Veteran was to 
be attached for verification purposes, no verification letter is 
attached.  

Based on the above, it is not clear from the record whether the 
Veteran was adequately notified of the scheduled VA orthopedic 
examination on February 1, 2010.

Consequently, the case is again REMANDED for the following 
actions:

1.  The RO/AMC will ascertain if the Veteran 
has received any VA, non-VA, or other medical 
treatment for a knee disability that is not 
evidenced by the current record.  The Veteran 
will be provided with the necessary 
authorizations for the release of any private 
treatment records not currently on file.  The 
RO/AMC will then obtain these records and 
associate them with the claims folder.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform the Veteran of this and provide her an 
opportunity to submit copies of the 
outstanding medical records.

2.  Upon the passage of a reasonable amount 
of time or upon the Veteran's response, the 
Veteran will be afforded an examination to 
determine the current severity of her 
service- connected right knee disability and 
the etiology of any current left knee 
disability.  The following considerations 
will govern the examination:

a. The claims folder and a copy of 
this remand will be made available to 
the examiner for review in 
conjunction with the examination, and 
the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b. After reviewing the claims file 
and examining the Veteran, the 
examiner must provide an opinion 
whether the Veteran's current left 
knee disability is causally related 
either to service or to her service- 
connected right knee disability.  In 
other words, the examiner must 
include an opinion as to whether the 
service-connected right knee disorder 
caused or worsened the presently non-
service-connected left knee disorder, 
and state the medical basis for such 
an opinion.  The examiner should also 
determine the current symptomatology 
and severity of the service-connected 
right knee disability.

c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  If the 
examiner is unable to make a 
determination without resorting to 
mere speculation, the examiner should 
so state.  

d. If the examiner responds to the 
above inquiry that he or she cannot 
so opine without resort to 
speculation, the RO/AMC will attempt 
to clarify whether there is evidence 
that must be obtained in order to 
render the opinion non-speculative 
and to obtain such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

3.  The RO/AMC will provide the Veteran 
timely notice of the day, time, and location 
of the scheduled examination and notify her 
that it is her responsibility to report for 
the above examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of a 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, a copy of 
the notification letter sent to the Veteran, 
or a computer printout with the relevant 
information, showing that notice scheduling 
the examination was sent to the last known 
address will be added to the record.  It 
should also be indicated whether any notice 
that was sent was returned as undeliverable.  

4.  Thereafter, the RO/AMC will review the 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  

5.  After the above have been completed, the 
RO/AMC will re-adjudicate the Veteran's 
claims for service connection for a left knee 
disability, to include on a secondary basis, 
and for an initial rating in excess of 10 
percent for service-connected right knee 
disability based on all of the evidence of 
record.  If either of the benefits sought on 
appeal remains denied, the Veteran and her 
representative will be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


